BRICKELL, C. J.
In a contest of the answer of a garnishee, admitting an indebtedness of $4.29, it appeared from an agreed statement of facts and other testimony in the case, that at the time of the service of the writ, May 28, 1895, the defendant was in the employ of' the garnishee, the Louisville & Nashville Railroad Co., as a switchman, and continued in its service until June 30, 1895, earning during that period the sum of $29.29, which Avas payable on the 14th of the next month. On June 30, 1895, while still in the employ of garnishee, the defendant bought from the Birmingham Mercantile Co. goods to the amount of $25, which sum garnishee withheld from the wages earned by defendant during the *44abóve period, and paid do the Birmingham Mercantile Co. on July 14. 1895, the regular pay day for the wages thus earned. Previously-to the service of the writ of garnishment the garnishee had made an arrangement with the Birmingham Mercantile Co. by which it was agreed that in the event any of the switchmen or brakemen employed by the garnishee should, during any month while in its employment, purchase goods and provisions from said company, the garnishee would withhold from the earnings of said employe during said month and pay to said company on the regular pay day the amount due for the goods so purchased, not exceeding $25 per month,- provided the employe had earned that amount; which agreement, which was in force during the whole of the year 1895, and up to the -time of the--trial, was to continue in force until further notice from the garnishee. The defendant had knowledge of this agreement, and had ratified its terms previously to the suing out of the garnishment in this case.
' With respect to those of the employes of the garnishee who ratified this agreement, its practical, as well as legal, effect was that of an order of the garnishee, accepted by it, to pay to the Mercantile Co., on the regular pay day, out of the future wages to be earned by them, the a-nidunt of the account due said company for provisions advanced during- the preceding month, not-exceeding $25. It would authorize the Mercantile Company to maintain an action against the garnishee for the recovery of the amount due on an account thus incurred by the employe while the agreement was in force, and Would preclude any recovery by the employe, in an action of debt or indebitatus assumpsit against the garnishee, of the wages earned by him, .except such as exceeded the sum of $25. or the amount of said account. As to each of the employes who dealt with the Mercantile Co. with knowledge of the agreement and acquiescence in its terms, it operated as an assignment each month to said company, made while in the employ of the garnishee, of the futui’e wages to be earned by him during the month to the amount of $25 in considei’ation of the advances to be made to him by the assignee. Such- assignment of wages to be earned in the future under an actual employment subsisting at the time of the assignment, when *45made in good faith and for a valid consideration, has universally been held to be valid, not only for the security and payment of a present indebtedness, but for such advances as the assignor may find it necessary to obtain, although his wages per month may vary and he may be liable to removal at anytime.— Wellborn v. Buck, 114 Ala. 277; 2 Am. & Eng. Encyc. of Law, (2d ed.), 1031. The good faith of- the parties to the agreement in making the same, or of the defendant in ratifying it and acquiescing in its terms, or of the Mercantile Co. in furnishing the provisions to the defendant,'is not impeached by any evidence in the record. The Mercantile Co. is not shown to have had any notice of the garnishment at the time it furnished the goods, and no duty devolved upon the garnishee to give it such notice, or to discontinue the operation of the agreement as to this defendant because of the garnishment. What would have been the effect on the quesion presented if such notice had been given, we do not now consider. Treating the agreement as, in effect, a valid assignment of the defendant’s wages, the principle involved in the question presented 'by the appeal does not differ from that considered and determined at the last term in the case of Wellborn v. Buck, 114 Ala. 277, supra, in which it was held that, in a garnishment proceeding in which the garnishee had suggested a third person as a claimant of the wages admitted to have been earned by the defendant, the claim was sustained by proof that, prior to the service of the garnishment writ, the garnishee had accepted an order given by the defendant while in its employ, authorizing it to pay to claimant, out of the future wages to be earned, a sum not exceeding a certain amount, which order had been given iii consideration of advances to be made to the defendant by the claimant. The agreement in this case vested in the Mercantile Company the right to $25 of the wages earned by the defendant,, and the lien of the garnishment, created by its service, did not, therefore, attach to any except the excess of said wages over and above that amount, and this sum having been paid into court, the garnishee was properly discharged, and judgment for the costs was properly rendered against the plaintiff.
Affirmed.